DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 26 is objected to because of the following informalities:  in the equation, “Cuculated” should be “Calculated.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “determining as a failure of a condensed water level sensor” in line 8.  However, “a condensed water level sensor” is defined in line 5.  It is unclear if the recitation in line 8 is defining a different sensor or referencing the sensor defined in line 5.  Correction is required. 


Note:  claim 24 also recites the limitation “if the residual amount of condensed water is equal to or smaller than 0” in lines 5 and 6.  The limitation has been analyzed and is considered to comply with 35 USC 112(b) because the residual amount of condensed water is calculated based on a water balance equation (lines 3 and 4 of the claim; also equation in claim 25), and could conceivably be a negative number, meaning that the water outflow is greater than the water inflow. 


Allowable Subject Matter
Claims 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 24 is directed to a method of controlling a condensed water drain for a fuel cell, involving the steps of calculating a residual amount of condensed water based on a water balance equation in an anode condensed water collector; determining a warning stage of a condensed water level sensor if the residual amount is equal to or less than 0; determining a failure of the 
KR 1020100052058 and JP 2009152092 are believed to be the closest prior art.  JP ‘092 teaches a method of detecting a water level abnormality in a tank (11/16) having a level sensor (12/25) (see [0058], [0069], Fig. 5) involving cumulative condensed water.  However, the reference teaches that the water collector is on the cathode side, not the anode side, as claimed.  Further, the reference does not teach or suggest the claimed method steps including determining as a warning stage or as a failure of the level sensor(s) based on specific conditions.  KR ‘058 is directed to a method of controlling a water drain based on a mass balance of water, which method involves using the fuel cell stack current in the calculations (abstract, page 5 of translation).  The method is designed to overcome a level sensor malfunction.  However, the reference also does not teach or suggest the claimed method steps including determining as a warning stage or as a failure of the level sensor based on specific conditions.
Tanaka et al (US 20120219872) is cited herein but appears to not qualify as prior art under pre-AIA  35 USC 102(e).  This reference teaches an anode side condensed water collector (7) and a drain valve (17, Fig. 3), and a method of determining a level sensor (22) failure.  However, the reference does not teach or suggest that a warning is determined, or that the failure is determined based on the claimed conditions.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 4, 2021